DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbering of Figures 5-9, i.e. including drawings labeled “continued” does not comply with the requirements of 37 C.F.R. 1.84 (u). Note: Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 11-12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (2015/0276923).
Regarding claims 1 and 11, Song discloses a system on a vehicle (100) comprising: an active Doppler sensor (110); one or more processors (120); and a memory (130) storing instructions that, when executed by the one or more processors, causes the system to perform: obtaining a Doppler signature from each of one or more entities(150; [0019]); and calibrating the active Doppler sensor based on the Doppler signature from at least a portion of the one or more entities ([0039]).  
Regarding claims 2 and 12, Song discloses calibrating the active Doppler sensor further comprises: individually determining whether each of the one or more entities is stationary; removing any of the entities determined not to be stationary; and calibrating 
Regarding claims 8 and 18, Song discloses calibrating the active Doppler sensor further comprises determining a mounting location ([0011]) and a mounting offset angle of the active Doppler sensor ([0014]).
Regarding claims 9 and 19, Song discloses the Doppler signature from each of one or more entities comprises a linear ego-velocity component of each of the one or more entities and a rotational velocity component (i.e. raw rate) of each of the one or more entities ([0016], [0027]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-13, and 17-20 of copending Application No. 16/786,863 in view of Song (2015/0276923).
Claims 1-20 are anticipated by claims 1, 6-11, 2, 2, 8, 12, 17-20, 10-11, 13, 13, and 19 respectively, of the copending application, except in that where the instant claims require a system or method “calibrating the active Doppler sensor…”, the 
Song discloses a similar Doppler sensor calibration technique where calibration parameters are determined and used to calibrate the active Doppler sensor ([0001], [0019], [0039]).  It would have been obvious to one of ordinary skill in the art to calibrate the active Doppler sensor of the copending claims using the determined calibration parameters for the obvious advantage of obtaining accurate data as suggested by Song ([002][-003]).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3-7, 10, 13-17, and 20 are objected to as being dependent upon a rejected base claim, but if the provisional nonstatutory double patenting rejection is overcome by terminal disclaimer, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to calibrating sensors based on reflections from stationary entities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 9:00 AM-5:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646